ORDER *
Lien Thi Bich Pham petitions for review of the Board of Immigration Appeals’ (Board) decision to affirm, without opinion, an Immigration Judge’s order denying her application for asylum. We have jurisdiction over the issues Pham raises in her petition for review because she has exhausted her administrative remedies. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183-84 (9th Cir.2001) (en banc), citing 8 U.S.C. § 1105a(c) (repealed 1996) (requiring exhaustion).
General Ashcroft requests that, should we decide that we have jurisdiction, we grant Pham’s petition, vacate the exclusion order, and remand the case to the Board. See INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam). We grant Pham’s petition, vacate the Board’s exclusion order, and remand the case for further proceedings. On remand, the Board is to consider, in the manner and to the extent the Board deems appropriate, Pham’s application for asylum in light of Hernandez-Montiel v. INS, 225 F.3d 1084 (9th Cir.2000), in addition to Sanchez-Trujillo v. INS, 801 F.2d 1571 (9th Cir.1986). The Board is also to decide in the first instance whether Pham established eligibility for asylum on the basis of “a well-founded fear of future persecution.” See 8 C.F.R. § 1208.13(b)(2).
Petition GRANTED. Order VACATED. REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.